Citation Nr: 1404099	
Decision Date: 01/30/14    Archive Date: 02/10/14

DOCKET NO.  09-42 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for service-connected peripheral neuropathy of the right lower extremity.

2.  Entitlement to a disability rating in excess of 10 percent for service-connected peripheral neuropathy of the left lower extremity.

3.  Entitlement to special monthly compensation based upon the loss of use of the bilateral lower extremities.  

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to February 20, 2009.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney-at-Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S.M. Kreitlow


INTRODUCTION

The Veteran had active military service from January 1969 to October 1971 and August 1976 to November 1976.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Veteran appeared and testified at a hearing held at the RO before a Decision Review Officer in August 2010.  A copy of the transcript of this hearing has been associated with the claims file.  

The Board notes that it has added the issue of entitlement to a TDIU prior to February 20, 2009 to the issues on appeal.  Although the Veteran did not actually request a TDIU in his original claim filed in May 2008, he submitted evidence with that claim (a medical statement dated in April 2008) indicating that the Veteran was unemployable due to his service-connected diabetes mellitus, type II, and peripheral neuropathy of the bilateral lower extremities.  The Court has held that a TDIU is a potential element of all appeals of a disability rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  

Furthermore, the Board notes that the claim for entitlement to a TDIU is limited to the period prior to February 20, 2009, as the Veteran was awarded a schedular total disability rating due to his now service-connected ischemic heart disease status post acute myocardial infarction with angioplasty effective that date.  The award of a schedular total disability rating makes the issue of a TDIU moot after February 20, 2009; however, since the Veteran filed his claim in May 2008, the period prior to February 20, 2009 remains at issue.

Consequently, the Board finds that the issue of entitlement to a TDIU prior to February 20, 2009, has been raised by the record and that it is as an issue on appeal.  However, as the RO has not adjudicated that issue and it is inextricably intertwined with the increased rating claims on appeal, that issue is not ripe for adjudication by the Board.

The Board further notes that the issue of entitlement to special monthly compensation based upon the need for regular aid and attendance has been raised by the record (specifically see Veteran's statement dated in December 2008 and his testimony at an August 2010 hearing ), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO.  VA will notify the Veteran if further action is required.


REMAND

Unfortunately the Board finds that remand is warranted for additional development on the Veteran's claims as set forth below.

The Veteran has claimed that his peripheral neuropathy of the bilateral lower extremities causes him to have sensory and temperature sensation loss bilaterally from the toes to hips (both anterior and posterior), "give way" weakness and drop foot.  (See January 22, 2010 statement.)  He has stated that he has functional loss and impairment such as to preclude locomotion.  Complications reportedly include (1) wearing AFO (ankle-foot orthosis) with Klenzak Dorsiflex assist brace for foot drop, gait ataxia and falling; (2) multiple falls with injuries; (3) wheelchair for most mobility needs; (4) sensation and sensory loss, weakness, weight bearing, standing, walking, endurance; and (5) constant pain in legs.  (See Notice of Disagreement dated in December 2008.)  Furthermore, he stated that his AFO's were replaced in February 2009 by the VA Medical Center in Muskogee with locking knee braces with diabetic shoes.  He stated these braces lock at the knees and are spring loaded at the ankle to keep the dorsiflex pushed up, and keeping his ankle from flexion downward due to foot drop and ataxic gait.  He has also stated that his coordination is seriously limited due to lack of strength, weakness, speed, endurance and self-support.   (See statement received in March 2009.)  

Initially, the Board finds that all of the Veteran's VA treatment records have not been associated with the claims file.  The available records are essentially piecemeal and appear to have been mostly submitted by the Veteran.  It is clear, however, that certain records based upon the Veteran's statements are not of record.  For example, the Veteran stated that he was given new knee locking braces in February 2009.  The only record from February 2009 is a Primary Care note that does not mention these braces at all.  There are no records prior February 2009 mentioning him getting these braces and the purpose for providing them.  The Veteran stated they were received from the VA Medical Center in Muskogee.  Thus, clearly, not all the relevant treatment records have been obtained.  VA records are considered part of the record on appeal since they are within VA's constructive possession.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

Although it appears that most of the Veteran's treatment is at the Muskogee VA Medical Center, there are records in the claims file from the VA Medical Center in Oklahoma City as well.  Thus, on remand, treatment records from these VA Medical Centers for at least a year prior to the Veteran's claim filed in May 2008 should be associated with the Veteran's claims file.

Furthermore, the Board notes that VA neurological examinations were provided to the Veteran in September 2008 and September 2010.  Both examiners concluded that the Veteran has mild sensory peripheral neuropathy of the bilateral lower extremities.  However, in July 2009, the Veteran was afforded a VA examination relating to his diabetes mellitus, type II, in which the examiner also evaluated his neurological complications.  This examination appears to be inconsistent with the other two examinations in that the findings appear to be worse.  For example, deep tendon reflexes were 1+ at both ankle and knee, which were reported as normal in September 2008 and normal at knees and 1+ at ankles in September 2010.  In addition, muscle strength was 3/5 in the bilateral lower extremities while it was recorded as 4/5 in September 2008 and 5/5 in September 2010.  Moreover, the July 2009 examiner found that the Veteran had right foot drop while the other examinations made no mention of whether foot drop was present (although the Veteran has consistently reported to the RO that he was having foot drop).  Finally, the examiners who conducted the September 2008 and September 2010 VA examinations both opined that the Veteran did not have loss of use of the lower extremities due to his peripheral neuropathy; however, the July 2009 VA examiner stated that one of the Veteran's activity restrictions due to his diabetes was that he was unable to walk.  The Board finds, however, that it is unclear from the July 2009 VA examination report whether the examiner's statement is based solely on the Veteran's report of functional limitations or on objective observations, while the other two examiners clearly indicate they observed the Veteran walking at least a few steps in the examination room.  Furthermore, it is not clear whether the examiner is associating the finding of right foot drop to the Veteran's peripheral neuropathy.

In addition, the Board notes that, during the pendency of the Veteran's appeal, service connection was established for ischemic heart disease and peripheral arterial disease of the bilateral lower extremities.  The Veteran testified at the August 2010 hearing that he has a severe heart condition and chronic obstructive pulmonary disease (which is not service-connected) so that exertion and everything causes him to be worn out before he can walk far.  Neither the September 2008 nor the September 2010 VA examiners considered, in addition to his peripheral neuropathy of the bilateral lower extremities, whether the Veteran's service-connected ischemic heart disease and PAD of the bilateral lower extremities cause loss of use of the lower extremities.  Furthermore, no one has considered whether any of the Veteran's complaints in his bilateral lower extremities are related to his PAD versus his peripheral neuropathy.

Finally, as the Board has found that the issue of entitlement to a TDIU has been raised by the record but not developed or adjudicated by the RO, it would be good to have the examiner provide an opinion as to the Veteran's employability prior to February 20, 2009.

Consequently, the Board finds that a new examination is warranted to determine the current severity of the Veteran's peripheral neuropathy of the bilateral lower extremities.  In addition, an examination is needed for clarification of what symptoms the Veteran has related to his peripheral neuropathy versus his PAD and to specifically address whether the Veteran has foot drop, and if so, whether it is due to his peripheral neuropathy versus some other etiology.  In addition, examination is needed to resolve the inconsistencies between the different prior examination findings and to also reconsider whether the Veteran has loss of use of his lower extremities due to all his service-connected disabilities, not just his peripheral neuropathy.

Finally, as for the claims for special monthly compensation based upon loss of use of the bilateral lower extremities and entitlement to a TDIU, the Board finds that it would be premature to adjudicate these claims at this time because they are inextricably intertwined with the increased rating claims.  Furthermore, as to the TDIU claim, the Board notes the RO has not provided notice nor has it adjudicated this in the first instance.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with VCAA notice that is compliant with the current notice requirements with regard to claims for entitlement to a TDIU.

2.  Thereafter, conduct any development necessary to assist the Veteran on his claim for entitlement to a TDIU prior to February 20, 2009.  

3.  Associate with the Veteran's claims file his VA medical records from the VA Medical Centers in Muskogee and Oklahoma City, Oklahoma, from May 2007 to the present.  

4.  Thereafter, schedule the Veteran for a VA neurological examination to determine the current severity of his peripheral neuropathy of the bilateral lower extremities.  The examiner should review the claims file, and such review should be noted in the examination report.

All necessary tests and studies should be conducted in order to ascertain the current severity of the Veteran's service-connected peripheral neuropathy of the bilateral lower extremities.  The examiner should elicit information as to the frequency, duration, and severity of any associated symptomatology, and loss of function in daily activities, including work and physical activity.  The examiner must specifically identify the nerve or nerves involved.  The examiner is specifically asked to address whether the Veteran has any signs of paralysis of the identified affected nerve(s), which could include foot drop, drooping of the first phalanges of all the toes, loss of or weakened motion of the foot, ankle or knee.  The examiner is specifically asked to address whether the Veteran has foot drop as he has stated.  

The examiner should identify the manifestations of peripheral neuropathy, versus those associated with PAD, in each lower extremity and indicate whether there is complete or incomplete paralysis and, if so, provide an opinion as to whether the incomplete paralysis is mild, moderate, or severe.  

Finally, the examiner should reconcile the inconsistent findings and conclusions regarding the Veteran's loss of use of the lower extremities as seen in the prior examinations (the September 2008 and September 2010 VA neurological examinations versus the July 2009 VA diabetes mellitus, type II, examination) and provide an opinion as to whether the Veteran has loss of use of the bilateral lower extremities due to his service-connected disabilities, to include consideration of not only his peripheral neuropathy and diabetes mellitus, type II, but also his now service-connected ischemic heart disease and PAD of the bilateral lower extremities (which the effective date for has been retroactively taken back to 1992).  

The examiner is advised that the applicable special monthly compensation criteria claimed by the Veteran requires that there be either anatomical loss (which is not present here) or loss of use of both legs at a level, or with complications, preventing natural knee action with prosthesis in place.  The Veteran contends that his leg braces are prostheses that prevent natural knee action since the knee hinge locks on standing preventing motion of his knees.  In determining whether there is natural knee action with prosthesis in place, consideration will be based on whether use of the proper prosthetic appliance requires natural use of the joint, or whether necessary motion is otherwise controlled, so that the muscles affecting joint motion, if not already atrophied, will become so.  See 38 C.F.R. § 3.350(c)(1)(ii) and (c)(2).

Finally, the VA examiner should be asked to provide an opinion as to whether, prior to February 20, 2009, the Veteran was unable to obtain or sustain a gainful occupation (i.e., whether he was unemployable) due to his service-connected disabilities.

The examiner should give a detailed explanation for the reasons for the opinion(s) provided.  The medical reasons for accepting or rejecting the Veteran's theories of entitlement should be set forth in detail.  If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The agency of original jurisdiction should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

5.  After all additional development has been accomplished (to include ensuring the adequacy of the examination obtained), the Veteran's claims should be readjudicated, to include adjudicating in the first instance the Veteran's claim for entitlement to a TDIU prior to February 20, 2009.  If such action does not resolve the claims, a Supplemental Statement of the Case should be issued to the Veteran and his representative.  An appropriate period of time should be allowed for response.  Thereafter, these claims should be returned to this Board for further appellate review, if in order.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

